DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed on 08/18/2021 have been fully considered but they are not persuasive. 
Applicant argues:  “With respect to claims 7 and 8, prior to the present amendments, pages 14 and 15 of the Office Action stated that "Under the broadest reasonable interpretation consistent with the specification and ordinary skill in the art, this element defines the number of filter taps (filtered pixels) applied across the vertical or horizontal block boundary." Applicant notes that the first and second boundaries and the threshold number of samples are completely unrelated to filter taps. Instead, the first and second boundaries and the threshold number of samples define what samples of the block belong to the first subset of samples and what samples of the block belong to the second subset of samples.”
Examiner notes that describing the number of edge pixels that are filtered by the claim is directly related to the number of filter taps required to perform such filtering.  This seems to describe a conventional property of edge filtering under MPEG and HEVC standards.

Applicant argues:  “by using two subsets of samples determined based on first and second boundaries and a threshold number of samples, the techniques of claim 1 enable ALF and deblock filtering to be performed in parallel while still maintaining a desirable rate-distortion tradeoff, thus enabling faster decoding without reducing coding quality. … As previously discussed, Kwon at most discloses ALF and deblock filtering being used separately.”
Examiner notes that claimed description enables different filters to be applied to different edges of the block (of which there are four), a capability similarly indicated by AAPA and Kwon. This capability seems to be useful in general and not only to enabling parallel processing.
And to the extent that Applicant has recognized that, under HEVC, vertical edge pixels of the block can be filtered independently because they do not share pixel data, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Response to Amendment
Examiner withdraws the rejection of Claims 1, 6-11, 16-24, 26-30 under 35 U.S.C. 101.  The amendments direct the claims to more specific computer operations within a practical application of decoding a video signal for display.

Claim Construction
Note that, for purposes of compact prosecution, multiple reasons for rejection may be provided for a claim or a part of the claim.  The rejection reasons are cumulative, and Applicant should review all the stated reasons as guides to improving the claim language and advancing the prosecution toward an allowance.
Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed by a method claim, or by claim language that does not limit an apparatus claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are:  (A) “adapted to” or “adapted for” clauses; (B) “wherein” clauses; and (C) “whereby” clauses. M.P.E.P. 2111.04.  Other examples are where the claim passively indicates that a function is performed or a structure is used without requiring that the function or structure is a limitation on the claim itself.  The clause may be given some weight to the extent it provides "meaning and purpose” to the claimed invention but not when “it simply expresses the intended result” of the invention.  In Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005).  Further, during prosecution, claim language that may or may not be limiting should be considered non-limiting under the standard of the broadest reasonable interpretation.  See M.P.E.P. 904.01(a); In re Morris, 127 F.3d 1048, 44 USPQ2d 1023 (Fed. Cir. 1997).
Note that “duplication of parts has no patentable significance unless a new and unexpected result is produced”  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
“When a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.” KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 415, 82 USPQ2d 1385 (2007).
Where prior art recites claimed features combined with additional features, omission of the additional features in the claim does not distinguish it over the prior art reference.  Further, an omission of an element and its function is obvious.  M.P.E.P. 2144.04(II)(A), Ex parte Wu, 10 USPQ 2031 (Bd. Pat. App. & Inter. 1989); See also In re Larson, 340 F.2d 965, 144 USPQ 347 (CCPA 1965) (Omission of additional framework and axle which served to increase the cargo carrying capacity of prior art mobile fluid carrying unit would have been obvious if this feature was not desired.); and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (deleting a prior art switch member and thereby eliminating its function was an obvious expedient).  

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.

For a computer-implemented means-plus-function claim limitation invoking 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, sixth paragraph, a general purpose computer is usually only sufficient as the corresponding structure for performing a general computing function (e.g., "means for storing data"), but the corresponding structure for performing a specific function is required to be more than simply a general purpose computer or microprocessor. In In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1316, 97 USPQ2d 1737, 1747 (Fed. Cir. 2011).  
Thus, the specification must sufficiently disclose an algorithm to transform a general purpose microprocessor to the special purpose computer. See Aristocrat, 521 F.3d at 1338, 86 USPQ2d at 1241. An algorithm is defined, for example, as "a finite sequence of steps for solving a logical or mathematical problem or performing a task." Microsoft Computer Dictionary, Microsoft Press, 5th edition, 2002.
A rejection under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph is appropriate if the specification discloses an algorithm but the algorithm is not sufficient to perform the entire claimed function. Where a disclosed algorithm supports some, but not all, of the functions associated with a means-plus-function limitation, the specification is treated as if no algorithm has been disclosed at all. 
Moreover, attempting to fill in the gaps of the specification by importing off the shelf software or asserting that individuals of ordinary skill in the art would understand how to accomplish the function described with the assistance of such off the shelf software does not solve the inadequacy of the disclosure. Noah, 675 F.3d at 1318, 102 USPQ2d at 1421; MPEP 2181(I)(B).  It is not enough for the patentee simply to state or later argue that persons of ordinary skill in the art would know what structures to use to accomplish the claimed function.  Atmel Corp. v. Information Storage Devices, Inc., 198 F.3d 1374, 1380[, 53 USPQ2d 1225, 1230] (Fed. Cir. 1999); Biomedino, LLC v. Waters Technologies Corp., 490 F.3d 946, 953[, 83 USPQ2d 1118, 1123] (Fed. Cir. 2007).
Claim 28, recites “means for obtaining a block of reconstructed video data, … means for applying a first filter operation … means for applying a second filter operation … means for outputting a block of filtered samples … means for generating decoded video based on the outputted block … means for outputting the decoded video data,” generic terms (means) modified by functional language but not modified by structure or a structural term, and not naming a structure readily recognized by persons of skill in the art to perform the claimed function.  The limitation invokes 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, and shall be construed to cover the corresponding structure described in the specification and equivalents thereof.  In particular note a listing of generic means (such as “laptop or desktop computers … High Efficiency Video Coding (HEVC) standard”) in AAPA, Specification, Paragraph 3.
	
	
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This paragraph describes the treatment of admitted prior art.  In describing an invention, Applicant must inevitably reference that which is known in the art as the basis for the invention, however it is important that the claims particularly point out and distinctly claim that which Applicant regards to be his own invention.  See 35 U.S.C. 112 (b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  A statement by an applicant in the specification or made during prosecution identifying the work of another as prior art is an admission which can be relied upon for both anticipation and obviousness determinations, regardless of whether the admitted prior art would otherwise qualify as prior art under the statutory categories of 35 U.S.C. 102. Riverwood Int ’l Corp. v. R.A. Jones  & Co., 324 F.3d 1346, 1354, 66 USPQ2d 1331, 1337 (Fed. Cir. 2003); Constant v. Advanced Micro-Devices Inc., 848 F.2d 1560, 1570, 7 USPQ2d 1057, 1063 (Fed. Cir. 1988).  The examiner must determine whether the subject matter identified as prior art is applicant’s own work, or the work of another. In the absence of another credible 

Claims 1, 6-11, 16-24, 26-30 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant admitted prior art (“AAPA”) in view of US 20050244063 to Kwon (“Kwon”).
Regarding Claim 1:  “A method for decoding video data, the method comprising;
obtaining, by a video decoder implemented in circuitry, (Note a listing of computers implemented in circuitry (such as “laptop or desktop computers” for performing “High Efficiency Video Coding (HEVC) standard”) in AAPA, Specification, Paragraph 3.
a block of reconstructed video data, the block of video data comprising a set of samples,  (“video compression techniques, such as those described in the standards defined by MPEG-2, MPEG-4, ITU-T H.263, ITU-T H.264/MPEG-4, Part 10, Advanced Video Coding (A VC), the recently finalized High Efficiency Video Coding (HEVC) standard, and extensions of such standards. … Video coding typically involves predicting a block of video data from either an already coded block of video data in the same picture (i.e. intra prediction) or an already coded block of video data in a different picture (i.e. inter prediction).”  AAPA, Specification, Paragraph 3-4, 28.)
applying, by the video decoder, a first filter operation to the first subset of the set of samples to generate a first subset of filtered samples, the first filter operation comprises a deblocking filtering operation;  (Under the broadest reasonable interpretation consistent with the specification and ordinary skill in the art, this element adds a step of filtering pixels of a block using one of various substitute filter types, such as general DF [deblock filtering] an ALF filters which are “kept unchanged” from the prior art.  See Specification Paragraphs 120-123 and 125 with such capability admitted as prior art “a video decoder can perform one or more filtering operations on the reconstructed video blocks. Examples of these filtering operations include deblocking filtering, sample adaptive offset (SAO) filtering, and adaptive loop filtering (ALF).”  AAPA, Specification, Paragraphs 28, 58.  Also note that in the HEVC standards it was well-established to implement different filters, which is presumed to provide the supporting embodiment for the claims.  See AAPA, Specification, Paragraphs 30, 90, 123..)
while applying the first filter operation to the first subset of the set of samples and without utilizing the first subset of the set of samples or the first subset of filtered samples, … applying, by the video decoder, a second filter operation to the second subset of the set of samples to generate a second subset of filtered samples, the second filter operation comprising an adaptive loop filtering operation, and the second subset of the set of samples comprises only samples that are not deblock filtered and samples that are not included in the first subset of the set of samples; (Under the broadest reasonable interpretation consistent with the specification and ordinary skill in the art, this element applies a different type of filter on a different part of 
AAPA indicates that according to the existing video standards, such as MPEG-4, “a video decoder can perform one or more filtering operations on the reconstructed video blocks. Examples of these filtering operations include deblocking filtering, sample adaptive offset (SAO) filtering, and adaptive loop filtering (ALF)” indicating that particular subsets can be subject to none, one, another, or multiple of the listed filtering categories.  AAPA, Specification, Paragraphs 3, 28, 60, 122.  AAPA also indicates.  Kwon similarly indicates that MPEG-4 is already known for applying (or not applying) different filters to different parts of the block.  See Kwon, Paragraphs 13 and 23-24 and Figs. 2, 6, 
Also note examples of filtering non overlapping sets of edge pixels for each vertical edge in Figs. 5 and 11-14 and the similar application to horizontal edges in Fig. 4.  See statement of motivation below.  
Where necessary, substitution of one of the listed filter for another is obvious, because the substitutes are known in the art as substitutes, and the substitution yields predictable results corresponding to the application of that filtering technique:  “any combination of the techniques may be applied. Alternatively, furthermore, DF and/or ALF may be replaced by other filtering methods.”  Specification, Paragraph 122.  See treatment of substitutions and omissions above.)
causing, by the video decoder, displaying of the decoded data.”  (“To further improve the quality of decoded video [output], a video decoder can perform one or more filtering operations …” AAPA, Specification, Paragraph 28.)
“outputting, by the video decoder, a block of filtered samples comprising the first subset of filtered samples and the second subset of filtered samples; … generating, by the video decoder, decoded video based on the outputted block; and.”  (See generating the subsets of filtered samples above, see outputting the decoded and filtered video data under the “(HEVC) standard, and extensions of such standards. The video devices may transmit, receive, encode, decode, and/or store digital video information more efficiently by implementing such video compression techniques.”  AAPA, Specification, Paragraph 3.)
AAPA does not teach a variant embodiment of “applying a first filter operation to a first subset of the set of samples to generate a first subset of filtered samples; … applying a second filter operation to a second subset of the set of samples to generate a second subset of filtered samples, wherein the first subset is different than the second subset;” as may be directed to adaptively applying different types of filters based on filtered content.  See example embodiments in Specification Paragraphs 123-125.
Kwon teaches the above embodiment in the context of applying de-blocking filters under the video coding standards:  “strong lowpass filter and a special type of weak filter are adaptively applied on the horizontal and vertical block boundary to the blocking semaphores.”  Kwon, Paragraph 23.


wherein the block comprises a first boundary and a second boundary, a first subset of samples comprises samples within a threshold number of samples away from one of the first boundary or the second boundary and a second subset of samples comprises samples more than the threshold number of samples away from the first boundary and the second boundary;  (Under the broadest reasonable interpretation consistent with the specification and ordinary skill in the art, this element defines the number of filter taps (filtered pixels) applied across the vertical or horizontal block boundary, i.e. samples within a threshold from the respective boundary.  This is a conventional application of filtering block edges (deblock filter, loop-filtering) under the Mpeg and H.26X standards discussed in AAPA above. Further note selection of the number of taps (0, 2, 9) in a filter:  “filtering along the horizontal (and vertical) block boundaries 200 between 8x8 pixel blocks … for the smooth region mode 212 to which flat regions belong, a strong nine-tap smoothing filter is applied … For the default region mode 208 … filter pixels v4 and v5 at the block boundary only … If the block boundary 200 represents a real edge (steps 

Regarding Claim 6:  “The method of claim 1, further comprising: receiving, by the video decoder, a syntax element in the video data; based on the syntax element, determining, by the video decoder, which samples from the set of samples belong to the first subset and which samples from the set of samples belong to the second subset.”  (“Examples of these filtering operations include deblocking filtering, sample adaptive offset (SAO) filtering, and adaptive loop filtering (ALF). Parameters for these filtering operations may either be determined by a video encoder and explicitly signaled …” thus making each filtering operation unique.  See AAPA, Paragraph 28 and similar treatment of selecting a filter based on data parameters in Kwon, Paragraphs 23-25.  See statement of motivation in Claim 1.)
Regarding Claim 7:  “The method of claim 1, wherein the first boundary comprises a first vertical boundary and the second boundary comprises a second vertical boundary.”  (See application of different filter sizes (different number of pixels from the edge) to block boundaries (horizontal or vertical) based on representing different image characteristics:  “filtering along the horizontal (and vertical) block boundaries 200 between 8x8 pixel blocks … for the smooth region mode 212 to which flat regions belong, a strong nine-tap smoothing filter is applied … For the default region mode 208 … filter pixels v4 and v5 at the block boundary only … If the block boundary 200 represents a real edge (steps 210 and 214), no filtering is applied,” in Kwon, Paragraphs 24, Figs. 2, 4-13.  See statement of motivation in Claim 1.)
Regarding Claim 8:  “The method of claim 1, wherein the first comprises a first horizontal boundary and the second boundary comprises a second horizontal boundary.”  (See application of different filter sizes (different number of pixels from the edge) to block boundaries (horizontal or vertical) based on representing different image characteristics:  “filtering along the horizontal (and vertical) block boundaries 200 between 8x8 pixel blocks … for the smooth region mode 212 to which flat regions belong, a strong nine-tap smoothing filter is applied … For the default region mode 208 … filter pixels v4 and v5 at the block boundary only … If the block boundary 200 represents a real edge (steps 210 and 214), no filtering is applied,” in Kwon, Paragraphs 24, Figs. 2, 4-13.  See statement of motivation in Claim 1.)
Regarding Claim 9:  “The method of claim 1, the method further comprising:   
the block of filtered samples comprises a temporary block, (Under the broadest reasonable interpretation consistent with the specification and ordinary skill in the art, this element is directed to applying additional filters to blocks that have been previously filtered, which may include filtering other parts of the block or filtering over the previously filtered pixels.
applying, by the video decoder, a third filter operation to a first subset of samples of a temporary block to generate a third subset of filtered samples, the block of filtered samples comprising the temporary block; … applying, by the video decoder, a fourth filter operation to a second subset of samples of the temporary block to generate a fourth subset of filtered samples the third subset being different than the fourth subset; … outputting, by the video decoder, a second block of filtered samples comprising the third subset of filtered samples and the fourth subset of filtered samples,”  (AAPA indicates that according to the existing video standards, such as MPEG-4, “a video decoder can perform one or more filtering operations on the reconstructed video blocks. Examples of these filtering operations include deblocking filtering, sample adaptive offset (SAO) filtering, and adaptive loop filtering (ALF)” indicating that particular subsets can be subject to none, one, another, or multiple of the listed filtering categories.  AAPA, Specification, Paragraphs 3, 28, 60, 122.  AAPA also indicates.  Kwon similarly indicates that MPEG-4 is already known for applying (or not applying) different filters to different overlapping and non-overlapping parts of the block, such as the center contents and the different block boundaries.  See Kwon, Paragraphs 13 and 23-24 and Figs. 2 and 6.  See statement of motivation in Claim 1.)
generating, by the video decoder, the decoded video based on the second outputted block.  (“(HEVC) standard, and extensions of such standards. The video devices may transmit, receive, encode, decode, and/or store digital video information more efficiently by implementing such video compression techniques.”  AAPA, Specification, Paragraph 3.) “
Regarding Claim 10:  “The method of claim 1, wherein the method of decoding is performed as part of a video encoding process.
Claim 11, “A device for decoding video data,” is rejected for reasons stated for Claim 1, and because prior art teaches:  “a memory configured to store video data; and one or more processors coupled to the memory, implemented in circuitry, and configured to: …”  (“Digital video capabilities can be incorporated into a wide range of devices, including digital televisions, digital direct broadcast systems, wireless broadcast systems, personal digital assistants (PDAs), laptop or desktop computers …”  AAPA, Specification, Paragraph 3.  Also note:  “The present invention generally relates to post-processing of block-based coded video, and more particularly to a filtering method and apparatus for removing blocking artifacts from MPEG-coded video.” Kwon, Paragraph 2.  Also note explicit teaching of video data storage disclosure for use with the processing:  “The standard MPEG decoder 310 receives the input bit stream I and includes a buffer 340 … previous picture storage 322, and future picture storage 324.”  Kwon, Paragraphs 33-34.  See statement of motivation in Claim 1.)
Claims 16-19 are rejected for reasons stated for Claims 2, 6-9 respectively in view of the Claim 11 rejection.
Regarding Claim 20:  “The device of claim 11, the device comprising a wireless communication device, the wireless communication device comprising a receiver configured to receive and demodulate a signal comprising the encoded video data.”  (“wireless broadcast systems, personal digital assistants (PDAs), laptop or desktop computers, tablet computers, … cellular or satellite radio telephones, so-called "smart phones,” … The video devices may transmit, receive, encode, decode, and/or store digital video information …”  AAPA, Specification, Paragraph 3.)
Regarding Claim 21:  “The device of claim 20, the wireless communication device comprising a display configured to display decoded video data.”  (“Digital video capabilities can be incorporated into a wide range of devices, including digital televisions … personal digital assistants (PDAs), laptop or desktop computers, tablet computers, e-book readers, digital cameras, digital recording devices, digital media players, video gaming devices, video game consoles, cellular or satellite radio telephones, so-called "smart phones," video teleconferencing devices, video streaming devices, and the like,” which are known device types characterized by a display configured to display decoded video.  See AAPA, Specification, Paragraph 3.)
Regarding Claim 22:  “The device of claim 11, the device comprising a wireless communication device, the wireless communication device comprising a transmitter configured to transmit encoded video data.”  (“digital direct broadcast systems, wireless broadcast systems … digital recording devices … cellular or satellite radio telephones, so-called "smart phones," video teleconferencing devices, video streaming devices, and the like. … The video devices may transmit, receive, encode, decode, and/or store digital video information”  AAPA, Specification, Paragraph 3.)
Regarding Claim 23: “The device of claim 22, the wireless communication device comprising a telephone handset and the transmitter being configured to modulate, according to a wireless communication standard, a signal comprising the encoded video data.”  (“cellular or satellite radio telephones, so-called "smart phones,"”  AAPA, Specification, Paragraph 3.)
Claim 24, “A computer-readable storage medium storing instructions that when executed by one or more processors cause the one or more processors to:,” is rejected for reasons stated for Claim 1 and because prior art teaches:  “Digital video capabilities can be incorporated into a wide range of devices, including … personal digital assistants (PDAs), laptop or desktop computers,” indicating configuration of general purpose computers using software on a medium readable by the computers.  AAPA, Specification, Paragraph 3.
Claims 26-27 are rejected for reasons stated for Claims 7, and 8 respectively in view of Claim 24 rejection.
Claim 28, “An apparatus comprising: means, …” is rejected for reasons stated for Claim 11, because the claimed “means for obtaining a block of reconstructed video data, … means for applying a first filter operation … means for applying a second filter operation … means for outputting a block of filtered samples …” name functions (input, output, processing data at a high level of abstraction) generic to a general purpose computer as disclosed in the Specification and addressed in Claim 11.
Claims 29-30 are rejected for reasons stated for Claims 7-8 respectively in view of Claim 28 rejection.
Conclusion
Note that, for purposes of compact prosecution, multiple reasons for rejection may be provided for a claim or a part of the claim.  The rejection reasons are cumulative, and Applicant should review all the stated reasons as guides to improving the claim language.
The referenced citations made in the rejections above are intended to exemplify areas in the prior art documents in which the examiner believed are the most relevant to W.L. Gore & associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984). However, "the prior art's mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed ...." In re Fulton, 391 F.3d 1195, 1201,73 USPQ2d 1141, 1146 (Fed. Cir. 2004).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKHAIL ITSKOVICH whose telephone number is (571)270-7940. The examiner can normally be reached Mon. - Thu. 9am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on (571)272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIKHAIL ITSKOVICH/Primary Examiner, Art Unit 2483